Citation Nr: 0009143	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral elbow disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.

REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In a letter dated May 6, 1999, the veteran was informed that 
a hearing she had requested before a local hearing officer at 
the RO would be held on May 19, 1999, at the Baltimore RO.  
However, a note in the file indicates that the veteran did 
not appear for her scheduled hearing.


REMAND

A preliminary review of the record raises a question as to 
whether all pertinent VA medical records have been associated 
with the claims file and reviewed by the RO.  The claims file 
does contain VA treatment records dated in 1996 and 1997.  
However, the veteran has essentially indicated that she has 
received treatment at the VA both prior to and after the 
dates of the VA treatment records currently associated with 
the claims file.  The Board notes that a report of contact 
dated in May 1998 appears to indicate that additional VA 
treatment records were to be forwarded to the RO.  However, 
these VAMC records do not appear to be associated with the 
file.  VA has constructive, if not actual, knowledge of these 
records and that they should have been made a part of the 
veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board notes that, while under 38 U.S.C.A. § 5107(a) (West 
1991) the duty to assist an appellant does not attach until 
after a claim is reopened, there are exceptions to this 
general rule.  Here, the veteran has indicated that VA 
medical records that are not currently on file are relevant 
to the issues in appellate status.  As these are VA records 
they are constructively in the possession of VA and should be 
obtained, even in the reopening context.  See Dunn v. West, 
11 Vet. App. 462 (1998) (in a reopening context the VA is 
deemed to have constructive knowledge of documents it 
creates, citing Bell, supra).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she provide as much detailed 
information as possible concerning the 
dates and places of VA treatment, 
evaluation, observation or 
hospitalization since his military 
service.  Then, the RO should take all 
appropriate steps to obtain such records 
that are not already in the claims folder 
and associate them with the claim file.  

2.  Thereafter, the veteran's claims 
should be reviewed by the RO.  If any of 
his claims remain denied, the veteran and 
her representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.



The Board intimates no opinion as to the eventual 
determination to be made in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


